ON MOTION ROB REHEARING.
Jenkins, P. J.
Since this case was originally decided, two months ago, it has been thoroughly reconsidered on the claimants motion for a rehearing, and the language of the original syllabus has been slightly altered in the effort to make clearer what the court intended to hold. This addition to the syllabus is intended merely to elaborate what had been originally held.
The fact that an employee may be partially disabled, and thereafter is able to find and does find remunerative employment suitable to his impaired physical condition, in which he continues to work until the work itself is shut down for reasons in no wise connected with his previous injury, and on account of economic or other conditions he is unable to find other work suitable to his impaired physical condition, does not authorize a finding that the original injury rendered him totally incapacitated to perform physical labor. Cases might be conceived of where a man was not totally physically disabled, but from the nature, character, and gravity of his injuries he might not thereafter he enabled to find other and different employment suitable to his remaining physical capacity. In other words, his injuries might -not occasion actual *44total physical incapacity, but might still be oJ: such grave and peculiar nature and character as would render it impossible for him to find employment suitable ■ to his. impaired physical capacity. No such condition appears or is suggested 'in the instant case, and the industrial commission did not so find. Their finding, as we understand it, goes merely to show that the injured employee, after successfully working at other and different employment suitable to his impaired physical condition, became idle on account of economic or other causes entirely disconnected with his injuries, and we therefore think that the only compensation he is entitled to under the findings of fact as made by the commission is the compensation originally allowed as compensation for his partial impairment. . Rehearing denied.